Citation Nr: 0215346	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  96-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the cervical spine 
secondary to service-connected right wrist disability.  

2.  Entitlement to service connection for degenerative joint 
disease and strain of the right shoulder secondary to 
service-connected right wrist disability.  

3.  Entitlement to service connection for epicondylitis and 
degenerative joint disease of the right elbow secondary to 
service-connected right wrist disability.  

(The issue of entitlement to an increased rating for the 
residuals of a fracture of the right wrist, currently rated 
as 10 percent disabling, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1955 to 
March 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1995 and September 2000 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for the residuals of a 
fracture of the right wrist, currently rated as 10 percent 
disabling.  This is done pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing this issue.  

The Board notes that in a substantive appeal (VA Form 9), 
dated in February 2001, the appellant indicated that he 
wanted a personal hearing before a member of the Board in 
Washington, D.C.  A hearing was scheduled for October 11, 
2002, but the appellant failed to appear. 



FINDINGS OF FACT

1.  It is as likely as not that the appellant's degenerative 
joint disease and degenerative disc disease of the cervical 
spine were made worse by his right wrist fracture residuals.  

2.  It is as likely as not that the appellant's degenerative 
joint disease and strain of the right shoulder were made 
worse by his right wrist fracture residuals.  

3.  It is as likely as not that the appellant's epicondylitis 
and degenerative joint disease of the right elbow were made 
worse by his right wrist fracture residuals.  


CONCLUSIONS OF LAW

1.  The appellant's degenerative joint disease and 
degenerative disc disease of the cervical spine are 
aggravated by service-connected disability.  38 U.S.C.A. 
§ 1131 (West Supp. 2002); 38 C.F.R. § 3.310 (2002).  

2.  The appellant's degenerative joint disease and strain of 
the right shoulder are aggravated by service-connected 
disability.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.310 (2002).

3.  The appellant's epicondylitis and degenerative joint 
disease of the right elbow are aggravated by service-
connected disability.  38 U.S.C.A. § 1131 (West Supp. 2002); 
38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1958 rating action, the RO granted the appellant's 
claim for entitlement to service connection for the residuals 
of a fracture of the right wrist.  At that time, the RO 
assigned a 10 percent disabling rating for the service-
connected residuals of a right wrist fracture, effective from 
March 22, 1957. 

Outpatient treatment records from the VA Medical Center 
(VAMC) in Mountain Home, Tennessee, dated in February 1994, 
show that at that time, the appellant underwent cervical 
spine x-rays and a magnetic resonance imaging evaluation 
(MRI).  The x-ray was interpreted as showing degenerative 
disc disease at C5-6 and C6-7.  It was noted that cervical 
osteoarthritis was most marked at C5-6.  The MRI revealed 
degenerative changes with disc space narrowing and some 
osteophyte formation at the C5 through T1 levels.  The 
records also show that the appellant had an x-ray taken of 
his right wrist, which was interpreted as showing an old 
healed fracture, right radius and ulnar styloid.  

In July 1994, the appellant underwent a VA examination.  At 
that time, the examiner noted that the appellant was right-
handed.  The examination of the right wrist revealed that the 
appellant had normal pronation and supination of the right 
forearm.  There was limited range of motion about the right 
wrist.  There was no evidence of thenar muscle atrophy or 
atrophy of the intrinsic musculature of the right hand.  X-
ray examination of the right wrist and hand revealed post-
traumatic osteoarthritic changes of the right radial carpal 
joint.  The pertinent diagnoses included the following: (1) 
fracture of the right wrist, healed, and (2) osteoarthritis 
of the first metacarpal-phalangeal joint.  

Private medical records from the Boone Orthopedic Associates 
show that in May 1996, the appellant sought treatment for 
increased problems with his right wrist.  At that time, he 
stated that in the previous two to three years, he had an 
aching type pain in his right wrist, with loss of grip 
strength, and decreased functional use of the hand 
particularly regarding grip strength.  The physical 
examination showed that dorsiflexion of the right wrist was 
to 45 degrees and palmar flexion was to 40 degrees.  X-ray 
examination showed an old fracture of the distal ulna.  The 
pertinent diagnosis was mild osteoarthritis of the right 
wrist.  The examining physician opined that the appellant had 
a permanent impairment of his right wrist related to the old 
injury which was based on loss of motion of the wrist, the 
presence of the nonunion of the old ulnar styloid fracture, 
and mild arthritic changes.  

A VA examination was conducted in April 1997.  The physical 
examination showed that the appellant's grip in the right 
hand was about two thirds of that in the left hand.  The 
pertinent diagnosis was residuals of a fracture of the right 
wrist, with decreased range of motion.  X-rays showed 
evidence of degenerative joint disease.  

In June 2000, the appellant underwent a VA examination.  At 
that time, he stated that he had had years of weakness in the 
right upper extremity, secondary to his wrist fracture.  The 
appellant indicated that he was a tobacco farmer and that 
each year, he had been unable to do as much work as the 
previous year.  He noted that at present, his primary problem 
was that the pain from the wrist radiated to the elbow on the 
ulnar side of his forearm.  The appellant also reported that 
he had pain which radiated from his neck into his shoulder 
and from the elbow to the shoulder.  According to the 
appellant, the pain in his neck, shoulder, elbow, and right 
wrist limited his ability to do his work and that he had to 
"give up" following that year's tobacco crop.  

X-ray examination of the appellant's right elbow showed a 
small ossicle adjacent to the lateral condyle, remote 
avulsion injury or calcific tendinitis.  An x-ray of the 
appellant's right shoulder was interpreted as showing minimal 
degenerative osteophyte of the glenohumeral joint.  X-ray 
examination of the appellant's cervical spine indicated 
cervical spondylosis, with advanced degenerative disc disease 
at C5-6 and C6-7.  

Following the physical examination and a review of the 
appellant's x-rays, the examiner diagnosed the appellant with 
the following:  (1) residuals of right wrist fracture, with 
original non-union of the ulnar styloid process, with present 
non-union of the styloid process and enlargement associated 
with hypertrophic arthritic changes, (2) residuals of distal 
ulnar fracture with non-union, tenderness, and limitation of 
motion of the wrist, and with degenerative disease of the 
radial-ulnar joint, (3) limitation of motion of the elbow due 
to avulsed fragment; marked limitation of motion of the 
shoulder due to arthritic changes, and (4) cervical spine 
pain with degenerative disc disease.  In response to a 
question as to whether the appellant's cervical spine, 
shoulder, elbow, and wrist disabilities were in any way 
related to the original injury, the examiner stated that 
because of the appellant's particular occupation and his 
having to use his wrist, and because of adjustments the 
appellant had to make as he attempted to use his elbow, 
shoulder and neck, it was as likely as not that all of these 
problems were related to the wrist fracture.  

In August 2000, the appellant underwent a VA examination.  At 
that time, he stated that in the previous year or two, he had 
had increasing disability in his right shoulder.  The 
appellant indicated that his shoulder was stiff in the 
morning and that he had an aching kind of pain in the right 
shoulder most of the time.  He reported that his pain was 
aggravated by motion of the shoulder, particularly raising it 
in the anterior or lateral positions, higher than the 
horizontal position at 90 degrees.  The appellant revealed 
that he had some tenderness along the bicipital head of the 
right shoulder at the acromioclavicular joint and over the 
acromioclavicular joint.  According to the appellant, in the 
previous four to five years, he also had increasing pain in 
his neck which radiated down to across the tops of his 
shoulders bilaterally.  He further stated that he had a 
history of right elbow pain and that he had constant pain in 
his elbow.  The appellant reported that the right elbow pain 
was aggravated by using the elbow, particularly bending and 
straightening it.  He indicated that his right elbow had been 
aggravated all his adult life by his work as a farmer.  

Following a physical examination and a review of the 
appellant's June 2000 x-rays, the examiner diagnosed the 
appellant with the following:  (1) degenerative joint disease 
and degenerative disc disease of the cervical spine, with 
residuals, (2) degenerative joint disease of the right 
shoulder with right shoulder strain, with residuals, and (3) 
right lateral epicondylitis with degenerative arthritis.  In 
response to the question as to whether the appellant's 
problems with the right shoulder, right elbow, and cervical 
spine were caused or aggravated by the service-connected 
injury to the right wrist, it was the examiner's opinion that 
since the appellant was very right handed and had engaged in 
heavy activity, particularly farming, all of his adult life, 
that the degenerative joint disease in his cervical spine, 
right elbow, and right shoulder were related to his activity 
and not in any way caused by his service-connected disability 
with his right wrist, and not in any way aggravated by the 
service-connected disability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2002).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the instant case, the Board recognizes that the evidence 
of record reflects discrepancies in the medical opinions 
regarding the question of whether the appellant's claimed 
disabilities were caused or aggravated by his service-
connected residuals of a right wrist fracture.  Although not 
clearly worded, the June 2000 examiner indicated that, due to 
the appellant's occupation as a farmer and his having to use 
his wrist whether he liked to or not, he gradually made 
adjustments, which adjustments in turn affected the elbow, 
shoulder and neck.  The examiner concluded by opining that 
these disabilities were as likely as not related to the wrist 
fracture.  Nevertheless, the Board observes that at the 
appellant's August 2000 VA examination, it was the examiner's 
opinion that, because the appellant was right-handed and had 
engaged in heavy activity, particularly farming, all of his 
adult life, the claimed disabilities were related to his 
activity and not in any way caused or aggravated by his 
service-connected right wrist.  

In attempting to reconcile these opinions, the Board notes 
that both examiners indicated that the veteran's heavy work 
played a role in his problems.  But for the heavy work he 
performed, he may not have developed such problems.  
Nevertheless, it appears from the first examiner's opinion 
that it was adjustments in the way the veteran worked, which 
adjustments were made because of the wrist disability, that 
affected his elbow, shoulder, and neck.  The examiner does 
not articulate the opinion clearly, but the Board concludes 
that, when this opinion is read in the context of the entire 
record, it was the adjustments the veteran made on account of 
his right wrist disability that caused a worsening of 
disability in the elbow, shoulder, and neck.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 
5107(b) (West Supp. 2002), in order for a claimant to 
prevail, there need not be a preponderance of the evidence in 
the veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In the instant case, the Board concludes that 
the medical opinion from the appellant's June 2000 VA 
examination is not speculative and demonstrates more than a 
remote possibility of a connection between the appellant's 
claimed cervical spine, right shoulder, right elbow 
disabilities, and his service-connected residuals of a right 
wrist fracture.  Thus, in consideration of the aforementioned 
evidence, and because of the manner in which the opinion was 
framed, the Board finds that the evidence for and against the 
appellant's claims, is in a state of relative equipoise.  It 
is particularly noteworthy that there is little in the record 
to distinguish the examination provided in June 2000 from 
that provided in August 2000, except for the conclusion.  
With reasonable doubt resolved in the appellant's favor, the 
Board therefore concludes that entitlement to service 
connection for degenerative joint disease and degenerative 
disc disease of the cervical spine, degenerative joint 
disease and strain of the right shoulder, and epicondylitis 
and degenerative joint disease of the right elbow is 
warranted on account of aggravation by service-connected 
disability.  


ORDER

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the cervical spine 
secondary to service-connected disability is granted.  

Entitlement to service connection for degenerative joint 
disease and strain of the right shoulder secondary to 
service-connected disability is granted.

Entitlement to service connection for epicondylitis and 
degenerative joint disease of the right elbow secondary to 
service-connected disability is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

